Title: To Benjamin Franklin from Catharine Greene, 8 May 1782
From: Greene, Catharine
To: Franklin, Benjamin


My Very Dear friend
Warwick May the 8th 1782
I do my Self the Pleasure to write you though I know of no opportunity to Send it. But a few days a go the inclosed was Sent to be forwade to you and as Im fond of writing to My Dear friend I have taken the incloseing of it upon my Self I Some Since wrote you of the Same Person by his mothers Request which if it has Come to hand Doubt not but you have taken Care about him. I have a favor to ask of the Same Nature Sister Hubbarts yongest Son a Lad of about 13 years old is a Prisoner in Ireland taken with Capt Rathbone from Boston Poor Child we Should be Glad to have him Restord again he is Very yong to go into the World.
Your Dear Sister I Visited yesterday She injoys great health for a Person of her age But She has met with a Shock in the Death of Mrs Greene who Died of a Short Consumption a bout 4 weeks a go that we did not expeckt She would have Survived but a Very little while her anxtiety was So great for her but She bears it beyond what we expeckted She left 3 Children the yonget a bout 8 or 10 weeks old at Nurs the name Jane the other 2 fine Children at home Sally and Franklin Poor Girl we all lovd and lament her.
My Spoues and Children are well that are at home we expeckt Ray from Colledge in a few days he is under Doctr Stiles they Say he is a good Scholar and behaves well our yongest Son at lattin School a bout Seven miles from home our eldest Daughter has 2 of the finest boys you would wish to See our yongest lives with us Single as a good girl oght to do except all there love with mine and Best wishes for yr health and hapiness and a Safe Return to America. The last letter I was favord with from you was Recomending the two Jermin Colonels we Sent them a kind invitation to our house but they was So attentive to there Regiments that they never did us the Pleasure of there Company I hope there good mama will have them Restord to her again they are Spoke of in Newport as Very Worthy officers So are the whole army from the Generalls to the Privats they are heartily wisht for again.
How does our Dear Temple and Beney do Sister Mecom and my Self talke of them Some times and wish to know of there improvements but more to See them but the Dear Lady tis So long Since She has had a line from you that She Can Scarcly Speak of you with out a tear She does not Doubt but you have wrote but tis more than 12 months Since She has Receivd a line from you but from you throw Mr Willms a Very handsom Present which was Very acceptable as She had with the Rest of us lost by Paper money the family are Very tender of her She is So fond of the Children that I fear it will be a Disadvantage to both She thinks She Cant leave them to Visit us Scarcely.
Mr Elery writes Mr Greene when there is any letters from you and how well and Strong yr facultis Continue. Pray Shew us by a few lines you dont know what a New Spring it would give us when is this Cruel War to be at an end you know you used to be a Conjurer— You are Willing by this I Should Subcribe my Self your Very affectionate friend
Caty Greene
Doctr Franklin
